                       Case 18-10160-LSS           Doc 649      Filed 01/04/19       Page 1 of 12



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

         In re                                            Chapter 11

         SCOTTISH HOLDINGS, INC., et al.,                 Case No. 18-10160 (LSS)

                                 Debtors. 1               (Jointly Administered)

                                                          Hearing Date: January 25, 2019 at 2:00 p.m. (ET)
                                                          Objection Deadline: January 18, 2019 at 4:00 p.m. (ET)

                    MOTION OF HSCM BERMUDA FUND LTD. TO (I) ENFORCE
             STALKING HORSE PROTECTIONS, (II) DIRECT DEBTORS TO PAY AMOUNTS
               DUE TO HSCM BERMUDA FUND LTD. AS “EXPENSE REIMBURSEMENT
                    AMOUNT” UNDER STALKING HORSE STOCK PURCHASE
                      AGREEMENT, AND (III) GRANTING RELATED RELIEF

                 HSCM Bermuda Fund Ltd. (“Hudson” or the “Stalking Horse”), by and through its

         undersigned counsel, hereby moves (the “Motion”) the Court for entry of an order, substantially

         in the form attached hereto as Exhibit A (the “Proposed Order”), (i) enforcing the Stalking Horse

         Protections (as defined herein); (ii) directing the above-captioned debtors and debtors-in-

         possession (the “Debtors”) to pay the “Expense Reimbursement Amount” that is owed and

         currently due to HSCM Bermuda Fund Ltd. pursuant to that certain Stock Purchase Agreement

         between the Debtors and the Stalking Horse dated as of January 28, 2018 (the “Stalking Horse

         SPA”); and (iii) granting related relief. In support of its Motion, Hudson respectfully represents

         as follows:

                                           PRELIMINARY STATEMENT

                 1.      Almost a year ago, and after more than a year of diligence and negotiation,

         Hudson finalized the terms of an arm’s-length acquisition transaction with the Debtors that

         1
          The Debtors, along with the last four digits of their federal tax identification numbers, are as follows:
         Scottish Holdings, Inc. (4408) and Scottish Annuity & Life Insurance Company (Cayman) Ltd. (3285).
         The Debtors’ mailing address for purposes of these chapter 11 cases is 14120 Ballantyne Corporate Place,
         Suite 300, Charlotte, NC 28277.

01:24020713.1
                         Case 18-10160-LSS              Doc 649        Filed 01/04/19        Page 2 of 12



         resulted in the Stalking Horse SPA, an agreement that formed the centerpiece of the Debtors’

         plan of reorganization and exit strategy from chapter 11. As is typical, as part of this deal,

         Hudson negotiated bid protections that were tailored to the unique requirements of transacting

         with regulated entities like the Debtors. Hudson knew that if it were outbid in the auction

         process, any alternative transaction with another bidder would take an extended period of time to

         get the required regulatory approvals before such transaction could close.

                  2.       The Stalking Horse SPA accomplished exactly what the Debtors had hoped it

         would. As a result of the Stalking Horse SPA and subsequent auction, an incremental nine

         million dollars became available for the Debtors and their estates. Also, as expected, the

         regulatory approval process for the Winning Bidder (as defined herein) is taking an extended

         period of time, and the alternative transaction contemplated between the Winning Bidder and the

         Debtors still has not closed, over five months after the Court entered its Winning Bidder Order

         (as defined herein). 2

                  3.       Notwithstanding (1) the clear, heavily-negotiated terms of the Stalking Horse

         SPA, which included protections (the “Stalking Horse Protections”) that were incorporated into

         the bidding procedures and were approved by the Court; (2) that all proper notice and

         termination procedures were followed by Hudson in terminating the Stalking Horse SPA and

         requesting payment of the Expense Reimbursement Amount; (3) that there were no objections to

         Hudson’s Expense Reimbursement Amount; (4) upon information and belief, the Debtors have

         the current ability to pay such Expense Reimbursement Amount; and (5) repeated overtures from




         2
          Indeed, at a status conference held last month, the Debtors reported to the Court that the “Outside Date” in respect
         of the Winning Bid has passed, and while the Debtors are negotiating regarding a possible extension, no agreement
         had yet been reached.

01:24020713.1
                                                                   2
                       Case 18-10160-LSS         Doc 649       Filed 01/04/19    Page 3 of 12



         Hudson to the Debtors seeking payment of the Expense Reimbursement Amount, the Debtors

         have thus far refused to pay Hudson the Expense Reimbursement Amount that is currently due.

                                          JURISDICTION AND VENUE

                4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated February 29, 2012. This matter is a core proceeding within the

         meaning of 28 U.S.C. § 157(b)(2), and Hudson confirms its consent, pursuant to Local Rule

         9013-1(f), to the entry of a final order or judgment by the Court solely in connection with this

         Motion if it is determined that the Court, absent consent of the parties, cannot enter final orders

         or judgments in connection herewith consistent with Article III of the United States Constitution.

                5.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                6.      The statutory bases for the relief requested in this Motion are sections 105(a),

         363, and 365 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy

         Code”).

                                                  BACKGROUND

                7.      Prior to the commencement of this chapter 11 case, Hudson and the Debtors

         engaged in extensive, arm’s-length negotiations in contemplation of a transaction by which the

         Stalking Horse would purchase substantially all of the Debtors’ assets through a subsequent

         bankruptcy proceeding.

                8.      On January 28, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

         for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court for the District of

         Delaware (the “Bankruptcy Court”). The Debtors’ cases are being jointly administered for




01:24020713.1
                                                           3
                         Case 18-10160-LSS              Doc 649        Filed 01/04/19         Page 4 of 12



         procedural purposes only. The Debtors continue to operate their business as debtors-in-

         possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                  9.       On the Petition Date, the Parties executed the Stalking Horse SPA. The Stalking

         Horse SPA contemplated that, subject to higher and better bids solicited in accordance with

         bidding procedures to be approved by the Bankruptcy Court, and upon closing of the Stalking

         Horse SPA and the effective date of the Debtors’ plan of reorganization, the Stalking Horse

         would acquire effective ownership of reorganized debtor Scottish Annuity & Life Insurance

         Company (Cayman) Ltd. and its subsidiaries other than Scottish Financial (Luxembourg) S.á r.l.

                  10.      The Stalking Horse SPA provided that, in the event the Stalking Horse SPA were

         terminated in accordance with its terms, the Stalking Horse would be entitled to Stalking Horse

         Protections in the form of payment of a Break-up Fee and an Expense Reimbursement Amount.

         Specifically, the Stalking Horse SPA provided that, (i) upon termination of the Stalking Horse

         SPA, the Stalking Horse would be entitled to receipt of its Expense Reimbursement Amount in

         cash within five business days following the Debtors’ receipt of documentation supporting

         the request for the reimbursement, and (ii) in the event the Debtors entered into an agreement

         with respect to an Alternative Transaction, the Break-up Fee would be payable upon the closing

         of such Alternative Transaction. 3

                  11.      On January 31, 2018 the Debtors filed their Motion of the Debtors For Entry of an

         Order (A) Approving Bidding Procedures in Connection with an Auction for Plan Sponsorship;

         (B) Approving Certain Stalking Horse Protections; and (C) Authorizing and Scheduling a Date

         and Time For an Action Pursuant to Such Procedures [Dkt. No. 27] (the “Bidding Procedures

         Motion”), requesting the entry of an order approving certain bidding, auction, and notice

         3
          The full text of Section 8.3 of the SPA, which addresses both of these separate protections, is attached hereto as
         Exhibit B.

01:24020713.1
                                                                   4
                           Case 18-10160-LSS             Doc 649        Filed 01/04/19   Page 5 of 12



         procedures, approving and authorizing the payments of the Stalking Horse Protections as

         provided for in the Stalking Horse SPA, and authorizing the Debtors to conduct an auction (the

         “Auction”) for the right to sponsor a plan of reorganization.

                    12.      On February 28, 2018, the Bankruptcy Court entered its Order (A) Approving

         Bidding Procedures in Connection with an Auction for Plan Sponsorship or Other Alternative

         Transaction; (B) Approving Certain Stalking Horse Protections; and (C) Authorizing and

         Scheduling a Date and Time For an Action Pursuant to Such Procedures [Dkt. No. 119] (the

         “Bidding Procedures Order”). 4 The Bidding Procedures Order approved specific procedures (the

         “Bidding Procedures”) by which the Auction would be conducted, and reflected the terms of the

         Stalking Horse Protections, which were amended by consent of the Stalking Horse and the

         Debtors in the course of negotiations following the filing of the Stalking Horse Motion.

         Specifically, the Bidding Procedures Order approved the Stalking Horse Protections up to an

         aggregate amount not to exceed $1,250,000, payable as superpriority administrative expenses of

         the Debtors with priority over any and all administrative expenses of any kind and without

         further application to or order from the Bankruptcy Court. The aggregate amount of the Stalking

         Horse Protections was reduced from $1,500,000, as a result of negotiations with the official

         committee of unsecured creditors (the “Committee”) following the filing of the Bidding

         Procedures Order. The Bidding Procedures Order also provided that the Debtors’ obligations

         under the Stalking Horse SPA to pay the Stalking Horse Protections would survive termination

         of the Stalking Horse SPA.

                    13.      In order to receive its Expense Reimbursement Amount, the Bidding Procedures

         Order required the Stalking Horse to deliver to the Debtors, the U.S. Trustee, and counsel to the


         4
             A copy of the Bidding Procedures Order is attached hereto as Exhibit C.

01:24020713.1
                                                                    5
                         Case 18-10160-LSS             Doc 649        Filed 01/04/19        Page 6 of 12



         Committee a fee notice documenting the Stalking Horse’s fees and expenses to be reimbursed

         (the “Fee Notice”). This provision was added at the request of the United States Trustee, which

         reviewed and commented on the Bidding Procedures. Consistent with the terms of the Stalking

         Horse SPA, the Bidding Procedures Order further provided that all fees and expenses that were

         not objected to in written objections filed in the Bankruptcy Court within five days after receipt

         of the Fee Notice would constitute valid expenses for purposes of the Expense Reimbursement

         Amount.

                  14.      In accordance with the terms of the approved Bidding Procedures, the Auction

         was held on May 30, 2018, at the conclusion of which it was determined that Hildene Re

         Holdings, LLC (“Hildene”) submitted the highest and best bid (such bid the “Winning Bid” and

         Hildene the “Winning Bidder”).

                  15.      In advance of the hearing to approve the Winning Bidder, the Debtors circulated a

         draft form of order to the relevant parties, including Hudson. Hudson’s counsel requested

         language intended to ensure that the Winning Bidder Order (as defined below) did not affect its

         pre-existing rights under the Stalking Horse SPA. 5

                  16.      On June 12, 2018 the Bankruptcy Court entered its Order: (I) Approving Debtors’

         Designations of (A) Winning Bid and Winning Bidder and (B) Backup Bid and Backup Bidder;

         and (II) Granting Related Relief [Dkt. No. 346] (the “Winning Bidder Order”). Among other

         things, the Winning Bidder Order provides:

                  Subject to the terms and conditions of the Stalking Horse SPA, as modified by the
                  Bidding Procedures Order, contemporaneously with the closing of the Winning
         5
           A copy of the email requesting the cross-reference to the Stalking Horse SPA is attached hereto as Exhibit D.
         While the email conflated the timing of the Break-up Fee and the Expense Reimbursement Amount, language that
         carried through the Winning Bidder Order reviewed by Hudson and ultimately entered by the Court, the issue before
         the Court in this Motion is not the genesis of the language, but its legal effect on Hudson’s pre-existing and Court-
         approved rights. As discussed in detail below, the Winning Bidder Order did not change, and could not have
         changed, the terms of the Stalking Horse SPA as approved by the Bidding Procedures Order.

01:24020713.1
                                                                  6
                      Case 18-10160-LSS         Doc 649      Filed 01/04/19    Page 7 of 12



                Bidder SPA, the Debtors are authorized and directed to pay the Break-Up Fee and the
                Expense Reimbursement Amount to HSCM Bermuda Fund Ltd., without further order of
                the Court.

         Winning Bidder Order at ¶ 9 (emphasis added).

                17.     On August 20, 2018, the Stalking Horse terminated the Stalking Horse SPA in

         accordance with the notice and timing provisions therein, thereby entitling the Stalking Horse to

         payment of the Stalking Horse Protections pursuant to the terms and conditions of the Stalking

         Horse SPA and the Bidding Procedures Order.

                18.     The Expense Reimbursement Amount exceeds the aggregate cap on the Stalking

         Horse Protections, such that upon payment of the Expense Reimbursement Amount, no Break-up

         Fee will be payable.

                19.     On September 10, 2018, in accordance with the terms of the Stalking Horse SPA

         and the Bidding Procedures Order, the Stalking Horse sent its Fee Notice to the Debtors, the U.S.

         Trustee, and counsel for the Committee.

                20.     No written objections were filed in the Bankruptcy Court with respect to any fees

         and expenses constituting the Expense Reimbursement Amount.

                21.     Pursuant to the terms of the Stalking Horse SPA and the Bidding Procedures

         Order, the Expense Reimbursement Amount in an amount equal to $1,250,000 became due and

         payable on September 17, 2018.

                22.     A dispute has arisen as to the proper timing of payment for the Expense

         Reimbursement Amount. Specifically, the Debtors maintain that the terms of the Winning

         Bidder Order amended the terms of the Stalking Horse SPA and the Bidding Procedures Order

         such that the Expense Reimbursement Amount is not payable until the closing of the Alternative

         Transaction between the Debtors and the Winning Bidder.


01:24020713.1
                                                         7
                           Case 18-10160-LSS              Doc 649        Filed 01/04/19           Page 8 of 12



                                                       RELIEF REQUESTED

                    23.      By this Motion, Hudson respectfully requests the entry of the Proposed Order:

         (i) enforcing the Stalking Horse Protections; (ii) directing the Debtors to pay the Expense

         Reimbursement Amount; and (iii) granting related relief.

                                              BASIS FOR RELIEF REQUESTED

                    24.      It is well settled that bankruptcy courts have the jurisdiction to interpret and

         enforce their own orders. LaTrobe Steel Co. v. United Steel Workers, Etc., 545 F.2d 1336, 1350

         (3d Cir. 1976); In re Cont’l Airlines, Inc., 236 B.R. 318, 325-26 (Bankr. D. Del. 1999) (finding

         that the bankruptcy court “possesses the inherent authority to enforce its own orders.”); In re

         WorldCorp., Inc., 252 B.R. 890, 897 (Bankr. D. Del. 2000) (compelling party to make payment

         in accordance with agreement that was previously approved by court order). This authority is

         especially clear when the court explicitly retains jurisdiction to do so. Travelers Indem. Co. v.

         Bailey, 557 U.S. 137, 151 (2009). The Court retained jurisdiction over any matters or disputes

         arising out of the interpretation of both the Stalking Horse SPA and the Bidding Procedures

         Order. See Stalking Horse SPA § 9.9; 6 Bidding Procedure Order at ¶ 25.

                    25.      The Stalking Horse SPA expressly provides that if the Stalking Horse SPA is

         terminated in accordance with its terms as a result of the Debtors’ entering into an Alternative

         Transaction with a third party, the Debtors “shall pay to [Hudson] in cash not later than five (5)

         Business Days following receipt of documentation supporting the request for reimbursement” the

         Expense Reimbursement Amount. Stalking Horse SPA § 8.3(b).

                    26.      The Court approved the Stalking Horse Protections, including the payment of the

         Expense Reimbursement Amount, subject to three changes that resulted from negotiations


         6
             The text of Section 9.9 of the Stalking Horse SPA is attached hereto as Exhibit E.

01:24020713.1
                                                                     8
                        Case 18-10160-LSS       Doc 649      Filed 01/04/19    Page 9 of 12



         among Hudson, the Debtors, the Committee and the U.S. Trustee following execution of the

         Stalking Horse SPA: (1) a cap on the Stalking Horse Protections of $1,250,000; (2) a

         requirement that Hudson provide the U.S. Trustee and counsel for the Committee a copy of the

         Fee Notice required to be sent to the Debtors pursuant to the Stalking Horse SPA before payment

         of the Expense Reimbursement Amount becomes due; (3) a five day objection period in which a

         party could file written objections with the Court to certain amounts comprising the Expense

         Reimbursement Amount. See Bidding Procedures Order ¶¶ 13-15. Specifically, the Court found

         that “[t]he Stalking Horse Protections are necessary to maximize the value of the Debtors’

         estates” and that absent the Stalking Horse Protections, the Stalking Horse would not have

         entered into the Stalking Horse SPA, which would have “likely result[ed] in the Debtors

         realizing a lower price” in any Alternative Transaction. Id. at ¶ 18. Further, the Court ordered

         that “[t]he Debtors’ obligations to pay the Break-Up Fee and the Expense Reimbursement

         Amount shall survive termination of the Stalking Horse SPA.” Id. ¶ 17. There is no dispute that

         Hudson has complied with all notice and timing requirements imposed by the Bidding

         Procedures Order, and that no objections were filed with the Court with respect to any amounts

         owed as part of the Expense Reimbursement Amount. Because the Expense Reimbursement

         Amount exceeds the negotiated cap of $1,250,000, no additional amount in the nature of a

         Break-Up Fee will be payable pursuant to the Stalking Horse SPA. There is no dispute that if

         any such amount were payable, payment would be made only at the time of closing of the

         Winning Bid.

                27.      The Debtors have maintained that the Court’s Winning Bidder Order modified the

         carefully negotiated and Court-approved terms of the Stalking Horse SPA. Specifically, the

         Debtors argue that the phrase “contemporaneously with the closing of the Winning Bidder SPA”


01:24020713.1
                                                         9
                        Case 18-10160-LSS        Doc 649       Filed 01/04/19    Page 10 of 12



         found in the Winning Bidder Order effected a modification of the timing requirements imposed

         by the Stalking Horse SPA and approved by the Court in the Bidding Procedures Order as to the

         Expense Reimbursement Amount, despite the lead-in language to the relevant sentence that

         specifically makes payment “subject to the terms and conditions of the Stalking Horse SPA, as

         modified by the Bidding Procedures Order”.

                  28.    The Debtors’ position is untenable and their failure to pay is in clear violation of

         the terms of the Stalking Horse SPA and the Bidding Procedures Order. First, unlike the Bidding

         Procedures Order, nothing in the Winning Bidder Order reflects an intent to modify any part of

         the Stalking Horse SPA, and certainly not the carefully crafted Stalking Horse Protections.

         Indeed, the Winning Bidder Order itself acknowledges that is “subject to the terms and

         conditions of the Stalking Horse SPA, as modified by the Bidding Procedures Order.” Winning

         Bidder Order at ¶ 9 (emphasis added). If the intent had been to use the Winning Bidder Order to

         further modify the Stalking Horse SPA (and putting aside the necessity of obtaining Hudson’s

         consent therefor, as discussed below), the language would have read “as modified hereby and by

         the Bidding Procedures Order”.

                  29.    Moreover, the Winning Bidder Order’s language stands in stark contrast with that

         of the Bidding Procedures Order: while the Bidding Procedures Order expressly stated that it

         modified the Stalking Horse Protections as found in the Stalking Horse SPA (Bidding

         Procedures Order at ¶ 13), no such language can be found anywhere in the Winning Bidder

         Order.

                  30.    The suggestion that the Winning Bidder Order modified the Stalking Horse SPA

         also is contrary to the amendment provisions of the Stalking Horse SPA. The Stalking Horse

         SPA provides:


01:24020713.1
                                                          10
                      Case 18-10160-LSS         Doc 649       Filed 01/04/19    Page 11 of 12



                Any provision of this Agreement may be amended, modified or waived if, and only if,
                such amendment, modification or waiver is in writing and signed, in the case of an
                amendment, by the parties, or in the case of a waiver, by the party hereto against whom
                the waiver is to be effective. No failure or delay by either party hereto in exercising any
                right, power or privilege hereunder shall operate as a waiver thereof nor shall any single
                or partial exercise thereof preclude any other or further exercise thereof or the exercise of
                any other right, power or privilege.

         Stalking Horse SPA § 9.3. There is no writing signed by any party agreeing to any amendment,

         modification, or waiver of the Stalking Horse SPA’s provisions regarding the timing of the

         payment of the Stalking Horse Protections. Indeed, there was no discussion at any time

         following the Auction that the Winning Bidder Order would be used to materially and adversely

         affect Hudson’s rights, as opposed to protecting and reconfirming such rights.

                31.     The Debtors’ attempt to enforce an amendment to the Stalking Horse SPA based

         on some implied consent by Hudson – or worse yet, a disingenuous suggestion that Hudson

         requested that the Stalking Horse SPA be modified in a manner adverse to its own interests –

         would, in any event, be ineffective and in violation of the express terms of the Stalking Horse

         SPA. Hudson relied on its negotiated agreement, to which the Winning Bidder Order was

         specifically made subject. While the Winning Bidder Order may not be a model of clarity, it is

         not and could not be a modification of the Stalking Horse SPA enforceable against Hudson.

                                                      NOTICE

                32.     Notice of this Motion has or will be provided to: (a) the Debtors; (b) the Office of

         the United States Trustee for the District of Delaware; (c) counsel to the Committee; and (d) all

         parties requesting notice in these chapter 11 cases pursuant to Local Rule 2002-1(b) as of the

         date thereof. In light of the nature of the relief requested herein, Hudson submits that no other or

         further notice is necessary.




01:24020713.1
                                                         11
                      Case 18-10160-LSS          Doc 649        Filed 01/04/19    Page 12 of 12



                                               NO PRIOR REQUEST

                33.     No prior request for the relief sought in this Motion has been made by Hudson to

         this or any other court.

                                                   CONCLUSION

                WHEREFORE, Hudson respectfully requests the Court to enter the Proposed Order and

         grant such other and further relief as is just and proper.

         Dated: January 4, 2019
                Wilmington, Delaware

                                                                 YOUNG CONAWAY STARGATT &
                                                                 TAYLOR, LLP

                                                                 /s/ Robert S. Brady

                                                                 Robert S. Brady (No. 2847)
                                                                 Rodney Square
                                                                 1000 North King Street
                                                                 Wilmington, DE 19801
                                                                 Telephone: (302) 571-6600
                                                                 Facsimile: (302) 571-1253
                                                                 rbrady@ycst.com

                                                                 -and-

                                                                 SIDLEY AUSTIN LLP

                                                                 /s/ Lee S. Attanasio

                                                                 Lee S. Attanasio
                                                                 787 Seventh Avenue
                                                                 New York, NY 10019
                                                                 Telephone: (212) 839-5300
                                                                 Facsimile: (212) 839-5599
                                                                 lattanasio@sidley.com

                                                                 Counsel for Hudson Structured Capital
                                                                 Management Ltd. and HSCM Bermuda
                                                                 Fund Ltd.



01:24020713.1
                                                           12
